Napton, Judge,

delivered the opinion of the Court.

The Bank of Missouri brought suit against the appellant, as endorser of a bill of exchange for five hundred dollars, drawn by David O. Glasscock, in favor of William Moss, on Righter Levering, of St. Louis, and payable four months after date. The Bank obtained a judgment for $627 47.
On the trial, objection was made to the introduction of the bill of exchange in evidence, because the last endorsement on the bill (subsequent to the endorsement by Stephen Glascock) was stricken out. The objection was, however, overruled.
The bill was drawn the 31st August, 1839, and payable four months after date, and was protested for non-payment on the 3d January, 1840. Notice of the protest was sent by mail, on the day following, to S. D. South, the last endorser, directed to Palmyra, and, by S. D. South, forwarded by the first mail to Hannibal, Marion county, and directed to the defendant, Glasscock.
It was proved by S. D. feouth, the last endorser — whose name appeared stricken out when the bill was submitted to the jury — that when he received notice of protest, his name was on the bill, and that it was subsequently erased without his knowledge.
Testimony was given, conducing to show that the defendant resided in the country, nearer to New London than to Hannibal; that he received letters and papers at both post-offices; that he was president of a chartered company in Hannibal; that the business of the company was performed chiefly there, and the defendant was frequently there, and received two newspapers at that office.
The court, at the plaintiff’s instance, instructed the jury, that notice of protest sent the day after the protest, to the last endorser, South, and a notice, by South, sent by the first mail after his receipt of the same, and directed to the defendant at Hannibal, was sufficient to hold defendant liable; provided they were satisfied that the defendant was, at that time, as much in the habit of receiving his letters, papers and communications at' the Hannibal post-office as at any other.
Counter instructions were asked by the defendant, in substance declaring the law to be, that the notice must be sent to the nearest post-office, and that a notice directed to the Hannibal post-office was insufficient, unless the jury were satisfied that the defendant was in the habit of receiving more of his letters and papers at that office than at any other.
The only questions presented by the record arise out of the instructions of the Circuit Court, and we are of opinion that these instructions were correct.
Judge Story, in his late work on bills of exchange, considers the law as settled, that notice of the dishonor of a bill may come from any person who holds the bill, when it is dishonored, or is a party to the bill, and the holder may avail himself of the notice, given in due time, by any other party to it, against any other person upon the bill who would be liable to him, if he, the holder, had himself given due notice of the dishonor. (Story on Bills, 304.) This principle was recognized by this Court at the last term, in the case of Glasgow vs. Pratte.
It was proved that South was a party to the bill when he gave notice of its *446dishonor to the defendant. The subsequent erasure of his name could not affect or alter the liability of the defendant, who was a prior endorser. The Bank, who held the bill, had an undoubted right to strike out as many endorsers as she thought fit, provided they were subsequent to the endorsement of the defendant.
With regard to the instruction of the Circuit Court, relative to the post-office to which the notice should have been directed, it is not considered indispensable for the notice to be, sent to the post-office nearest to the residence of the party, nor even to the town in which he resides, if it be, in fact, sent to the post-office to which he usually resorts for his letters. — Story on Bills, 297, and cases cited.
Judgment affirmed.